Citation Nr: 0817879	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  04-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether the veteran is entitled to referral of his case to 
the Director of Compensation and Pension Service for extra-
schedular consideration under the provisions of 38 C.F.R. 
§ 3.321(b).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The veteran served on active duty from August 1991 to October 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied a rating in excess of 20 
percent for residuals of status post fracture of the right 
distal fibula.  Jurisdiction of the case was subsequently 
transferred to the Reno, Nevada, RO. 

In April 2005, the veteran testified at a travel board 
hearing chaired by Veterans Law Judge C.W. Symanski.

In a decision dated August 2005, the Board denied the 
veteran's claim for a rating in excess of 20 percent for 
residuals of status post fracture of the right distal fibula.  
Additionally, the Board found that the criteria for referral 
of the veteran's claim to the Director of Compensation and 
Pension for consideration of an extraschedular evaluation had 
not been met.  See 38 C.F.R. § 3.321(b).  The veteran 
appealed this determination to the United States Court of 
Appeals for Veterans' Claims (Court).

In a memorandum decision dated November 9, 2007, the Court 
upheld the Board's denial of a rating greater than 20 percent 
for the veteran's right ankle disability.  The Court vacated 
the part of the Board's decision denying the veteran's 
request for extraschedular consideration, and remanded the 
matter for further consideration.  

The Court also ordered the Board to consider whether the 
veteran had raised a reasonably raised claim of entitlement 
to a total disability rating based upon individual 
unemployability (TDIU).  See 38 C.F.R. § 4.16; see also 
Roberson v. Principi, 251 F.3d. 1378, 1384 (Fed. Cir. 2001).

By letter dated February 2008, the Board informed the veteran 
and his representative that Veterans Law Judge C.W. Symanski 
no longer worked for the Board.  The veteran was offered an 
additional Board hearing with a Veterans Law Judge who would 
be deciding his case.  The veteran has not requested an 
additional Board hearing.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement to an adverse RO 
determination and completed by a substantive appeal after a 
statement of the case (SOC) is furnished to the veteran.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis for the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.

As noted above, in pleadings before the Court, the veteran's 
attorney raised the issue of entitlement to TDIU.  This issue 
has not been developed and adjudicated by the RO.  Thus, his 
recently raised claim of entitlement to TDIU is a new claim 
for which the Board has no jurisdiction to review at this 
time.  See Norris v. West, 12 Vet. App. 413, 420-21 (1999).  
This issue, however, is referred to the RO for appropriate 
action.

The Board also refers the RO to the Introduction section of 
the Board's August 2005 decision which referred additional 
claims raised by the veteran for appropriate action.  


FINDING OF FACT

The veteran's right ankle disability does not present such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for referral of the veteran's case to the 
Director of Compensation and Pension Service for extra-
schedular consideration under the provisions of 38 C.F.R. 
§ 3.321(b) have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As found by the Board in its August 2005 decision, which was 
upheld by the Court, the veteran's right ankle disability, 
status post open reduction of internal fixation, is 
manifested by painful motion and stiffness exacerbated by 
use, but with functional range of motion.  

The veteran argues that his 20 percent schedular rating does 
not adequately compensate him for his overall disability 
picture, and that his claim should be referred for 
extraschedular consideration under the provisions of 
38 C.F.R. § 3.321(b).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, 
upon the average impairments of earning capacity 
with the additional proviso that the Secretary 
shall from time to time readjust this schedule 
of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional 
case where the schedular evaluations are found 
to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station submission, 
is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-
schedular evaluation commensurate with the 
average earning capacity impairment due 
exclusively to the service-connected disability 
or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case 
presents such an exceptional or unusual 
disability picture with such related factors as 
marked interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the regular 
schedular standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The veteran is currently assigned a 20 percent rating for his 
service connected residuals of status post fracture of the 
right distal fibula under Diagnostic Code 5271.  This rating 
represents marked limitation of ankle motion, and is the 
highest rating under that diagnostic code.  38 C.F.R. 
§ 4.71a.  

A higher rating schedular rating for his right ankle 
disability is available under Diagnostic Code 5270 for 
ankylosis of the right ankle in plantar flexion between 30 
degrees and 40 degrees, or in dorsiflexion between 0 degrees 
and 10 degrees.  38 C.F.R. § 4.71a.

As found by the Board in August 2005, the veteran's right 
ankle disability is not ankylosed.  Thus, this is not a case 
where there are no alternative schedular means to rate the 
veteran's disability to address all aspects of his 
disability.  Simply put, the veteran's right ankle disability 
is not of such severity to warrant a higher schedular 
evaluation.  This issue is not before the Board.     

On review of the record, the Board finds that the veteran's 
current right ankle disability does not present an 
exceptional or unusual disability picture.  First, it is 
neither contended nor shown that the veteran's right ankle 
disability has required frequent periods of hospitalization.  
As reflected by his clinical records and his representations 
to a VA examiner in December 2004, the veteran's right ankle 
has not required any significant amount of clinical treatment 
visitations, and his pain medications do not cause any 
adverse side effects.

The Board finds that the post-service medical records, as a 
whole, for the reasons noted above, and below, provide 
evidence against referral of this case under § 3.321(b).

In Court proceedings, the veteran's attorney asserted that 
the veteran's right ankle symptoms markedly interfered with 
his unemployability and was responsible for his current 
unemployability.  

The veteran's VA clinical records reflect his report of 4 
years of college in Health/Sports Medicine, being several 
credits short for getting his bachelor's degree.  His past 
occupational experiences include high school security, high 
school coach, a diesel mechanic and warehouse worker.  He was 
working prior to his arrest and incarceration for cocaine 
possession in September 2000.  He has not worked since his 
release from jail in December 2000.

In December 2000, the veteran had a brief period of inpatient 
treatment at the Las Vegas VA Medical Center.  He was 
diagnosed with cocaine dependence, continuous, with a 
provisional diagnosis of major depression.  The records 
reflect Global Assessment of Functioning scores of 19 and 20, 
which were noted to be improving.  

The Board takes note that a GAF score of 20 is indicative of 
an inability to secure and obtain substantially gainful 
employment.  See Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV) (GAF Scores between 21 and 
30 are assigned when behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).  See also 38 C.F.R. § 4.130 
(rating agencies are charged with the responsibility of being 
thoroughly familiar with DSM- IV in order to apply the 
general rating criteria for rating mental disorders).

In pertinent part, the veteran's VA clinical records in 
September 2001 show that he was seeking a physician note 
indicating that he was capable of working.  At that time, he 
reported engaging in regular exercise at least 3 times per 
week.  On September 26, 2001, a VA clinician wrote a note 
certifying that the veteran was able to work.  His VA 
clinical records, overall, reflect his complaint of right 
ankle pain, 8/10 in severity, aggravated by factors such as 
walking, standing and exposure to cold weather.

Thereafter, the record reflects that the veteran underwent a 
period of cocaine detoxification at a private facility in 
2003, and was living at USVets.  An October 2003 VA clinical 
record reflected his report of "intermittent" right ankle 
pain.  

In September 2004, the veteran underwent another VA admission 
due to a relapse of cocaine use.  He described his hobbies as 
"weight lifting, rock climbing, [and] exe[r]cising."  

Clearly, references to weight lifting, rock climbing, and 
exercising, are found by the Board to provide factual 
evidence against a finding of extensive problems associated 
with his service connected disorder. 

The records reflect GAF scores ranging from 45 to 60 based on 
a diagnosis of polysubstance abuse.  

The Board notes that, under DSM-IV, GAF scores ranging 
between 51 and 60 are assigned when there are moderate 
symptoms (like flat affect and circumstantial speech, and 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

On VA examination in December 2004, the veteran reported 
having "full but painful motion of the [right] ankle."  He 
described constant 10/10 pain of the right distal tibia and 
fibula worsened with standing, walking over 45 minutes, any 
running, or lifting weights heavier than 50 pounds.  He 
further described constant 5/10 pain of the right ankle 
increased to 7/10 intensity after standing or walking more 
than 45 minutes.  He denied symptoms such as swelling, 
locking, clicking or give-way.  He described his pain 
increasing by 50% during cold weather.  However, he stated 
that his increased pain did not limit activities of daily 
living, walking or standing.  He denied increased limited 
motion of the ankle with "flare-up."  He took one to two 
tablets of Norfam per day with good pain benefits and no 
adverse side effects.  

Following physical examination, the examiner offered a 
diagnosis of well-healed fracture of the right distal fibula 
with plates and screw in place having mild limited right 
ankle motion and mild persistent swelling of the right ankle.  
The examiner also opined that the veteran did not have any 
activity restrictions with regard to the right ankle.

In the Appellant's Reply Brief dated November 2006, the 
veteran's attorney argued that the veteran's testimony 
evidenced his belief that he was unemployed due to "service 
connected" disability by quoting the following passage from 
the veteran's hearing testimony before the Board:

Q.  Oh, okay.  Well you said that you've done 
some occupation with driving and security, are 
you currently employed?
A.  No, I'm not.
Q.  Okay, and is the reason primarily because of 
your conditions?
A.  Yes.
Q.  That's needing to go to school to change 
your career?
A.  Yes.

Transcript of Veterans' Personal Hearing before the Board, p. 
5, dated April 5, 2005.

The Board finds, however, that the quotation cited by the 
veteran's attorney is taken out of context.  The prior two 
pages of testimony before the passage cited by the veteran's 
attorney included a substantial amount of testimony regarding 
the veteran's symptoms of pain and stiffness attributable to 
his non-service connected right knee disability.  This 
explains the reference to the plural "conditions," rather 
than the singular "condition," referenced by the veteran's 
hearing representative.  

Furthermore, when responding to a question seeking 
information of his occupational limitations caused by his 
right ankle, the veteran stated that the "main thing" 
involved limitations of his athletic abilities caused by the 
right ankle and knee.  While the veteran attributed some of 
his employment difficulties to his right ankle disability, 
such as an inability to stand for long periods of time, the 
veteran still felt himself capable of employment.  He was 
seeking a career change through vocational rehabilitation.

The Board notes that the issue on appeal is limited to the 
issue of whether the veteran's service connected residuals of 
status post fracture of the right distal fibula, alone, 
causes marked interference with his employability.  The 
veteran's complaint of constant right ankle pain is credible, 
but his allegations that his disability is of such severity 
as to markedly interfere with his employability is 
inconsistent with the overall evidence of record.  

For example, the veteran's allegations of functional non-use 
of his right ankle conflicts with his own admissions during 
the appeal period that one of his current hobbies includes 
rock climbing, and that he regularly engages in exercising.  
Additionally, he did not report limitations caused by his 
right ankle when seeking a work permission note from his 
physician in September 2001.  This is highly probative 
evidence against his claim.

As noted above, the veteran has several non-service connected 
factors affecting his employability, including a cocaine 
dependence disorder which has significantly affected his 
employability as evidenced by the GAF scores provided.  This 
is also highly probative evidence against his claim.

Furthermore, there is no competent medical opinion of record 
suggesting that the veteran's right ankle disability markedly 
interferes with his employability.  Rather, a September 2001 
work permission slip did not place work limitations or 
restrictions on use of the right ankle.  This is also 
probative evidence against this claim.

In any event, the Board places greater probative value to the 
opinion of the December 2004 VA examiner, who upon interview 
of the veteran and examination of the right ankle, found that 
right ankle demonstrated mild limited motion and persistent 
swelling, but did not cause any activity restrictions.  
Overall, the December 2004 VA examination report provides 
strong probative evidence against this claim, outweighing the 
veteran's assertions.

Accordingly, the Board finds that the veteran's right ankle 
disability does not present such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
does not apply.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001).

In deciding the case, the Board notes that the veteran's 
representative did not raise before the Court the issue of 
whether VA fulfilled its duties to notify and assist the 
veteran in substantiating the claim.  Thus, it appears the 
issue has been abandoned.  See Cromer v. Nicholson, 19 Vet. 
App. 215, 217 (2005).

Nonetheless, the Board notes that RO letters dated March 2002 
and September 2004 notified the veteran of the relative 
duties on the part of himself and VA in developing his claim.  
The September 2004 letter specifically informed him to submit 
any evidence in his possession pertinent to his claim.

Furthermore, as reflected by the veteran's April 2005 hearing 
testimony, the veteran has testified to the effects that his 
right ankle disability has had on his social and occupational 
activities of daily living.  See generally Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In arguments presented before 
the Court, the veteran's counsel has cited the criteria of 
38 C.F.R. § 3.321(b) and the evidence of record claimed to 
substantiate the claim.  Thus, to the extent this issue is 
relevant, the Board finds the actions and statements of the 
veteran and his representative demonstrate actual knowledge 
of the evidentiary requirements so that adjudication of the 
claim at this time would not be prejudicial to the veteran.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In a letter dated April 2008, the veteran's counsel requested 
additional development "consistent with a claim for 
increased compensation based on unemployability," to include 
all VA medical records, all Social Security Administration 
records, all VA vocational rehabilitation records, any 
private medical records, an examination, an MRI, all 
necessary clinical tests, and a social and industrial survey.

As indicated in the Introduction, the Board has no 
jurisdiction over a TDIU claim at this time.  There is no lay 
or medical evidence suggesting an increased severity of 
symptoms since the Board issued its decision in August 2005.  
As such, there is no duty to provide further medical 
examination, see VAOPGCPREC 11-95 (Apr. 7, 1995), and there 
is no showing that the evidence of record does not accurately 
reflect the current state of disability.  

In September 2004, the RO confirmed that the veteran was not 
in receipt of an award of benefits from the Social Security 
Administration.  There is no information of record suggesting 
that a claim has been subsequently filed.  VA not required by 
statute or regulation to conduct job market or employability 
survey for any claim.  Gary v. Brown, 7 Vet. App. 229 (1994).  

At his April 2005 hearing, the veteran testified that he was 
going to school to find work not requiring prolonged 
standing, which he termed vocational rehabilitation.  His 
testimony was clear that he was participating in a program 
called USVets, and ambiguously stated "VA has something to 
do" with paying for school.  

The veteran's claims folder does not reflect any applications 
for VA vocational and rehabilitation or educational benefits.  
His pay records only reflect payment for his 20 percent 
service connected right ankle disorder.  Thus, it does not 
appear that the veteran has received VA vocational and 
rehabilitation services.

In any event, the Board finds that additional development of 
the record is not necessary as the lay and medical evidence 
of record provides the requisite evidence to decide the 
claim.  Simply stated, the evidence in this case is so clear 
(see references to rock climbing and drug abuse) and so 
negative as to provide no rational basis to remand this case 
to the RO for additional development of the sole issue before 
the Board at this time. 

Thus, on appellate review, the Board sees no areas in which 
further development is needed, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).

ORDER

The claim of entitlement to referral of the case to the 
Director of Compensation and Pension Service for extra-
schedular consideration under the provisions of 38 C.F.R. 
§ 3.321(b) is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


